NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

In re Guardianship of Faye Arlene    )
Howard, an incapacitated person,     )
___________________________________)
                                     )
GEORGE AUGUSTINE,                    )
                                     )
             Appellant,              )
                                     )
v.                                   )              Case No. 2D18-1709
                                     )
SUZANNE SARRIS, as guardian of       )
Faye Arlene Howard, an incapacitated )
person,                              )
                                     )
             Appellee.               )
                                     )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Pinellas
County; Linda R. Allan, Judge.

George Augustine, pro se.

Hamden H. Baskin, III, of Baskin Eisel,
Clearwater, for Appellee.



PER CURIAM.


              Affirmed.



CASANUEVA, MORRIS, and SMITH, JJ., Concur.